Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the applicant’s Response to Election/Restriction, filed on 21 April 2022, (04/21/2022).  Currently, claims 1-20 are pending, of which claims 7-11 and 15-16 are withdrawn.  

Election/Restrictions
             Applicant's election without traverse of claims 1-6, 12-14, and 17-20, drawn to species, in the reply filed on 21 April 2022 is acknowledged.  Claims 7-11 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  

Priority     
            No priority date is claimed.  Thus, the filing date (12/07/2020) is the priority date.  

Information Disclosure Statement
           The information disclosure statement (IDS) is submitted on 07 December 2022 (12/07/2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Drawings
Minor informalities – the drawings are objected to because:
-	Figs. 2, 4 and 6 show power supply 34 and power supply 36 correspondingly.  The power supplies are shown each with one terminal only.  They are described as supplying a negative bias voltage, see paragraphs [0023 - 0024] of the description.  Theoretically and practically any power supply has at least 2 terminals and supplies potential difference (voltage) between at least 2 points or between at least 2 electricity transmitting conductors.  The written description provides a text “the power supply 34 may be configured to supply a negative bias voltage equal to -2.5 volts to the body contact 31” and “the power supply 36 may be configured to supply a negative bias voltage equal to -2.5 volts to the substrate contact 29.  The drawings do not help to understand the reference point relative to which these voltages/potentials are measured, something not clear from the text.  Appropriate corrections are required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 12-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, clam 1 requires the limitation: “the first substrate contact configured to be biased with a first negative bias voltage”.  
	The specification, both text and drawings, does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  One skilled in the relevant art would need to know relative to what reference point, chosen to be considered as zero potential (zero bias), the first substrate contact is to be configured to be biased with a first negative bias voltage.  If another reference point is chosen the same bias voltage might appear as positive.  One having possession of the claimed invention should have provided this important information.  
	Applicant is encouraged to review claim 1 in the context of the specification and drawings, so as to make appropriate corrections.  

Regarding claims 2-6 and 12-13:  Claims 2-6 and 12-13 necessarily inherit the same deficiency as dependent on claim 1.

Regarding claim 14, clam 14 requires the limitation: “and the first substrate contact is configured to be biased with a first negative bias voltage”.  
	The specification, both text and drawings, does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  One skilled in the relevant art would need to know relative to what reference point, chosen to be considered as zero potential (zero bias), the first substrate contact is configured to be biased with a first negative bias voltage.  If another reference point is chosen the same bias voltage might appear as positive.  One having possession of the claimed invention should have provided this important information.  
	Applicant is encouraged to review claim 14 in the context of the specification and drawings, so as to make appropriate corrections.  

Regarding claims 17-18:  Claims 17-18 necessarily inherit the same deficiency as dependent on claim 14.

Regarding claim 19, clam 19 requires the limitation: “applying a negative bias voltage to a portion of a bulk semiconductor substrate in a device region”.  
	The specification, both text and drawings, does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  One skilled in the relevant art would need to know relative to what reference point, chosen to be considered as zero potential (zero bias), to apply a negative bias voltage to a portion of a bulk semiconductor substrate.  If another reference point is chosen the same bias voltage might appear as positive one.  One having possession of the claimed invention should have provided this important information.  
	Applicant is encouraged to review claim 19 in the context of the specification and drawings, so as to make appropriate corrections.  

Regarding claims 20:  Claim 20 necessarily inherits the same deficiency as dependent on claim 19.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 12-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a citation from MPEP 2173.03:  
“A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty. In re Moore, 439 F.2d 1232, 1235-36 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970).”

Please see the drawings objections above. 

Regarding claim 1, clam 1 requires the limitation: “the first substrate contact configured to be biased with a first negative bias voltage”.  
	It is not clear relative to what reference point, chosen to be considered as zero potential (zero bias), the first substrate contact to be configured to be biased with a first negative bias voltage. If another reference point is chosen the same bias voltage might appear as positive one.  This information is needed to compare to prior art.  Currently this limitation cannot be examined on prior art.

Regarding claim 14, clam 14 requires the limitation: “and the first substrate contact is configured to be biased with a first negative bias voltage”.  
	It is not clear relative to what reference point, chosen to be considered as zero potential (zero bias), the first substrate contact tis configured to be biased with a first negative bias voltage. If another reference point is chosen the same bias voltage might appear as positive one.  This information is needed to compare to prior art.  Currently this limitation cannot be examined on prior art.

Regarding claim 19, clam 19 requires the limitation: “applying a negative bias voltage to a portion of a bulk semiconductor substrate in a device region”.  
	It is not clear relative to what reference point, chosen to be considered as zero potential (zero bias), to apply a negative bias voltage to a portion of a bulk semiconductor substrate.  If another reference point is chosen the same bias voltage might appear as positive one.  This information is needed to compare to prior art.  Currently this limitation cannot be examined on prior art.

	Explanations:  Usually the potential of the substrate is taken as a reference one and considered as zero and the rest of the voltages are relative to the substrate.  Another example – if the device is in a metal box for electromagnetic shielding to consider the potential of the box as zero/ground and the substrate can have a defined bias voltage relative to the metal box.  The potential differences have physical reality, not some absolute voltage biases.  Example: birds on a high voltage power line do not get affected by the kilovolts relative to the ground below.  
	
	Presently the claims will be considered in view of prior art on record.  If there is an intension to reduce leakage currents, it is important to have same, or approximately same, bias voltages across an insulation component, because the difference is the driving force – Ohm’s law.  The separate bias voltages relative to unknown ground/zero potential are not important – only their mutual differences are relevant.    
	Limitations like “to be biased with a first negative bias voltage” could be considered only after defining a reference zero voltage.  Please see drawings objections and 35 USC § 112(a) rejections above. 
	Appropriate corrections are required.

Regarding claims 2-6 and 12-13:  Claims 2-6 and 12-13 necessarily inherit the indefiniteness as dependent on claim 1.

Regarding claims 17-18:  Claims 17-18 necessarily inherit the indefiniteness as dependent on claim 14.

Regarding claims 20:  Claim 20 necessarily inherits the indefiniteness as dependent on claim 19.

Claim 6 presently cannot be considered on prior art because it has only a limitation regarding a bias voltage.

Claim 20 presently cannot be considered on prior art because it has only a limitation regarding a bias voltage.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 13, 14, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (US 20010006243 A1, hereinafter “Morishita” ).

Regarding claim 1 (Please see the 35 USC § 112 rejections above):  Fig. 9 of Morishita teaches:  A structure comprising:

-  a bulk semiconductor substrate, substrate 1 (see [0090] and Fig. 9 of Morishita), including a first device region (the device region as shown on Fig. 9);

- a first substrate contact coupled to a first portion of the bulk semiconductor substrate (substrate1) in the first device region (see Figure #1 below), the first substrate contact configured to be biased with a first negative bias voltage (see the 35 USC § 112 rejections above); and

    PNG
    media_image1.png
    363
    782
    media_image1.png
    Greyscale

-  a first field-effect transistor, MOS structure including a drain layer 7a, a gate 6, a source layer 7b, and a body 3 (see [0104] and Fig. 9 of Morishita), including a first semiconductor body (body 3, see Fig. 9) in the first device region of the bulk semiconductor substrate (see above), the first semiconductor body (body 3) electrically isolated from the first portion of the bulk semiconductor substrate (substrate1, the portion shown  on Fig. 9).  Regarding “electrically isolated” paragraph [0090] of Morishita teaches: “the P-well 3 is electrically isolated from the P-type substrate 1 via an SOI (Silicon On Insulator) layer 13”. 

Regarding claim 2:  Fig. 9 of Morishita teaches:  further comprising: an isolation layer (see above - layer 13 is the Insulator of the Silicon On Insulator) positioned between the first semiconductor body (body 3) and the first portion of the bulk semiconductor substrate (substrate1).

Regarding claim 5 (Please see the 35 USC § 112 rejections above):  Fig. 9 of Morishita teaches: “further comprising: a power supply coupled to the first substrate contact, the power supply configured to supply the first negative bias voltage to the first substrate contact”.  Morishita teaches connecting to ground potential, which is a sort of a power supply providing 0 V, see Figure #1 above. 

Regarding claim 13 (Please see the 35 USC § 112 rejections above):  Fig. 9 of Morishita teaches:  further comprising: a body contact, P-type diffusion layer 8 (see [0087] and Fig. 9 of Morishita), coupled with the first semiconductor body (3, see above claim 1), the body contact configured to be biased with a second negative bias voltage, and the second negative bias voltage being substantially equal to the first negative bias voltage.  Morishita teaches: “the control circuit 11 produces 0V, so that the P-well is fixed to 0V”.  Please compare to the 0V provided to substrate 1, see above.

Regarding claim 14 (Please see the 35 USC § 112 rejections above):  Fig. 9 of Morishita teaches:  A method comprising:

- forming a first substrate contact (see Figure #1 above), coupled to a first portion of a bulk semiconductor substrate, substrate 1 (see [0090] and Fig. 9 of Morishita), in a first device region (the device region as shown on Fig. 9); and

- forming a first field-effect transistor, MOS structure including a drain layer 7a, a gate 6, a source layer 7b, and a body 3 (see [0104] and Fig. 9 of Morishita), including a first semiconductor body (body 3) in the first device region of the bulk semiconductor substrate (see above),

- wherein the first semiconductor body (3) is electrically isolated from the first portion of the bulk semiconductor substrate (substrate1, the portion shown on Fig. 9), and the first substrate contact is configured to be biased with a first negative bias voltage (see the 35 USC § 112 rejections above).  Regarding “electrically isolated” paragraph [0090] of Morishita teaches: “the P-well 3 is electrically isolated from the P-type substrate 1 via an SOI (Silicon On Insulator) layer 13”. 

Regarding claim 17:  Fig. 9 of Morishita teaches:  further comprising: forming an isolation layer, forming layer 13 (see claim 14 above - layer 13 is the Insulator of the Silicon On Insulator), positioned between the first semiconductor body (3) and the first portion of the bulk semiconductor substrate (1).


Regarding claim 19 (Please see the 35 USC § 112 rejections above):  Fig. 9 of Morishita teaches:  A method comprising:
- applying a negative bias voltage (see the 35 USC § 112 rejections above – applying 0V ground potential, see Figure #1 above) to a portion of a bulk semiconductor substrate, portion of substrate 1 (see [0090] and Fig. 9 of Morishita), in a device region (the device region as shown on Fig. 9), 

- wherein a field-effect transistor, MOS structure including a drain layer 7a, a gate 6, a source layer 7b, and a body 3 (see [0104] and Fig. 9 of Morishita), in the device region (see above) includes a semiconductor body (body 3, see above) that is electrically isolated from the portion of the bulk semiconductor substrate (1) to which the negative bias voltage is applied (see the 35 USC § 112 rejections above).  Regarding “electrically isolated” paragraph [0090] of Morishita teaches: “the P-well 3 is electrically isolated from the P-type substrate 1 via an SOI (Silicon On Insulator) layer 13”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20010006243 A1, hereinafter “Morishita”) as applied to claim 2, in view of Seacrist et al. (US 20200020766   A1, hereinafter “Seacrist”).

Regarding claim 4: “wherein the isolation layer has an electrical resistivity within a range of about 10,000 ohm-cm to about 1,000,000 ohm-cm”.  Morishita does not teach numerical details regarding his (layer 13, see above).
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Seacrist teaches: “handle wafer after SOI processing employing trap rich layer, the wafers having greater than 5000 ohm-cm resistivity and greater than 10,000 ohm-cm resistivity”, see [0033] of Seacrist.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teachings of Morishita with the teachings of Seacrist, because Seacrist provides the missing information in Morishita regarding the electrical resistivity.  
	Hence, the combination Morishita-Seacrist teaches: “wherein the isolation layer has an electrical resistivity within a range of about 10,000 ohm-cm to about 1,000,000 ohm-cm”.  


	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US 20010006243 A1, hereinafter “Morishita”) as applied to claim 1, in view of Nagy et al. (US 20170104075 A1, hereinafter “Nagy”).

Regarding claim 12: “wherein the bulk semiconductor substrate has an electrical resistivity within a range of about 1,000 ohm-cm to about 50,000 ohm-cm”.
	Morishita does not teach numerical details regarding his (substrate 1, see above).
	An ordinary artisan before the effective filing date of the claimed invention would have searched for more information and would have found that Nagy teaches: “a silicon substrate may comprise a high resistivity silicon layer or region. As used herein, high resistivity is defined as greater than 100 ohm-cm, greater than 1000 ohm-cm or even greater than 10,000 ohm-cm”, see [0041] of Nagy.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to combine the teachings of Morishita with the teachings of Nagy, because Nagy provides the missing information in Morishita regarding the electrical resistivity of the bulk semiconductor substrate.  
	Hence, the combination Morishita-Nagy teaches: “wherein the bulk semiconductor substrate has an electrical resistivity within a range of about 1,000 ohm-cm to about 50,000 ohm-cm”.


Clarifications regarding claims 3 and 18 
	The prior art on record does not teach claim 3: “The structure of claim 2 wherein the isolation layer comprises a polycrystalline semiconductor material”.  
	The prior art on record does not teach claim 18: The method of claim 17 wherein the isolation layer comprises a polycrystalline semiconductor material.

	However due to the 35 USC § 112(a) rejections above claim 3 and claim 18 presently are not indicated as allowable subject matter.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVEL G IVANOV whose telephone number is (571)272-3657.  The examiner can normally be reached on 10:00-19:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P.G.I./Examiner, Art Unit 2813                                                                                                                                                                                                        

/KHAJA AHMAD/Primary Examiner, Art Unit 2813